Per Curiam.

The question presented by this case, is settled by Adamson v. The Auditor, &c., 9 Ind. R. 174. According to the agreed statement of facts, the tax was levied by the vote of the township. This could not be done. Had it been levied by the trustees after the vote, it *420would have been good. That it was so levied, we cannot -infer from the statement in the record.
H. P. Biddle and B. W. Peters, for the appellant.
N. O. Ross and R. P. Effinger, for the appellee.
The judgment is affirmed with costs.